NO. 07-08-0468-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   FEBRUARY 27, 2009

                          ______________________________


                                BARBARA EVONNE HILL,

                                                                 Appellant

                                               v.

                                 THE STATE OF TEXAS,

                                                                 Appellee

                        _________________________________

               FROM THE 252ND DISTRICT COURT OF HALE COUNTY;

                    NO. B17507-0801; HON. ED SELF, PRESIDING
                        _______________________________

                                   Anders Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Barbara Evonne Hill (appellant) appeals her conviction for possession of a

controlled substance within 1,000 feet of a school, enhanced. Punishment was assessed

by the jury at sixty years in the Texas Department of Criminal Justice Institutional Division.

Appellant timely filed her notice of appeal.
        Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing her of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se. By letter dated January 16, 2009, this court

notified appellant of her right to file her own brief or response by February 17, 2009, if she

wished to do so. To date, appellant has not filed a response.

        In compliance with the principles enunciated in Anders, appellate counsel discussed

one possible ground for appeal, that being the sufficiency of the evidence to support guilt.

However, appellate counsel, after reviewing the evidence presented at trial, found the

evidence to be both legally and factually sufficient. Thereafter, we conducted our own

review of the record to assess the accuracy of appellate counsel’s conclusions and to

uncover any error, reversible or otherwise, pursuant to Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1991), and concluded the same.

        Accordingly, the motion to withdraw is granted and the judgment is affirmed.2



                                                             Brian Quinn
                                                             Chief Justice


Do not publish.



        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion
and judgm ent, along with notification of appellant’s right to file a pro se petition for discretionary review. See
Tex. R. App. P. 48.4.

                                                        2